Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-11 and 13 are presented for examination and claim 12 are cancelled.
	The rejection under 103 has been withdrawn since applicant amends the claims and overcome the rejection.
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hyun Woo Shin on 09/01/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for manufacturing a nasal implant comprising: 
(a) obtaining a CT image, and segmenting a 3-dimensional image of a nasal bone from the CT image and segmenting a 3-dimensional image of a nasal cavity from the CT image;
 (b) modeling a nasal cartilage by applying information of anatomy between the nasal bone, the nasal cavity, and the nasal cartilage on to the 3-dimensional image of the nasal bone and the 3-dimensional image of the nasal cavity; 
 (c) modeling an inner shape of the nasal cartilage of where the nasal implant is seated, from the 3-dimensional image of the nasal bone and the modelled nasal cartilage; and 
(d) manufacturing a mold based on the modelled nasal cartilage and manufacturing the nasal implant by providing silicon to the mold.

2. (Previously Presented) The method according to claim 1, wherein the CT image does not include identifiable nasal cartilage. 
 
3. (Previously Presented) The method according to claim 1, wherein the step (b) comprises: repeatedly applying an offset to the 3-dimensional image of the nasal cavity and expanding the 3-dimensional image of the nasal cavity by a constant ratio; comparing the expanded 3-dimensional image of the nasal cavity and the 3- dimensional image of the nasal bone to determine whether the expanded nasal cavity is identical to a height of the nasal bone; and obtaining the expanded 3-dimensional image of the nasal cavity where a first offset has been applied, the first offset being the constant ratio enabling the expanded nasal cavity to be identical to the height of the nasal bone.  

4. (Currently Amended) The method according to claim 3, further comprising, 
before the step (b), copying in the 3-dimensional image of the nasal cavity a left nasal cavity [[and]] or a right nasal cavity based on [[the]] a nasal cavity that is anatomically close to normal such that the 3-dimensional image of the naval cavity is symmetrical.

5. (Currently Amended) The method according to claim 3, further comprising 
obtaining the 3-dimensional image of the nasal cavity, that has been expanded by the constant ratio, by applying a second offset obtained by subtracting a value corresponding to a thickness of the nasal cartilage from the first offset, in the 3-dimensional image of the nasal cavity; 
creating an outline of a lower lateral cartilage or Alar cartilage and an outline of [[a]] an upper lateral cartilage on a surface of the 3-dimensional image of the nasal cavity, that has been expanded by applying the second offset; and 
modeling a 3-dimensional shape of the lower lateral cartilage or Alar cartilage and the upper lateral cartilage by applying the thickness of the nasal cartilage to the outline.  

6. (Previously Presented) The method according to claim 5, further comprising, 
after the obtaining of the 3-dimensional image of the nasal cavity that has been expanded by the constant ratio by applying the second offset, correcting the shape of the nasal cavity according to anatomical structure in the 3-dimensional image of the nasal cavity, that has been expanded by applying the second offset.  

7. (Previously Presented) The method according to claim 5, further comprising 
modeling both sides of a septal nasal cartilage by applying a third offset from the 3-dimensional image of the nasal cavity; and modeling a ridge line of the septal nasal cartilage according to a line connecting a location of an end point of the modelled upper lateral cartilage and an end point of a septal nasal bone, to model a 3-dimensional shape of the septal nasal cartilage.  

8. (Previously Presented) The method according to claim 5, wherein the step (c) comprises: 
creating an inner shape line of the nasal implant by connecting a bone line in the 3- dimensional image of the nasal bone and a line of the modelled nasal cartilage; 
expanding the image where the bone line and the nasal cartilage line are connected by the constant ratio, by applying a fourth offset, that corresponds to a thickness of a mucous membrane; and	modelling the inner shape of the nasal implant from the image expanded by the constant ratio by applying the fourth offset.  

9. (Currently Amended) The method according to claim 1, wherein the step (d) comprises 
modeling an entirety of the nasal implant including modeling an outer shape of the nasal implant; 
modelling [[a]] the mold for manufacturing a shape of the modelled nasal implant; 
manufacturing the mold; and 
manufacturing the nasal implant by injecting silicone into the mold.  

10. (Currently Amended) The method according to claim 9, wherein the modelling of the outer shape of the nasal implant comprising:
 regarding each cross-section vertical to a nasal longitudinal direction of the nasal implant, obtaining a height between the inner shape and the outer shape of the nasal implant from a difference of a height of a ridge of the nose point between skin before plastic surgery and skin after plastic surgery; and 
free-curve modelling between the ridge of the nose point of the nasal implant and an inner shape edge of the nasal implant, according to shape of the skin after plastic surgery.  

11. (Currently Amended) The method according to claim 1, wherein manufactured using a 3D printer.  
12. (cancelled)
13. (New) The method according to claim 7,
 wherein the step (c) comprises: 
creating an inner shape line of the nasal implant by connecting a bone line in the 3- dimensional image of the nasal bone and a line of the modelled nasal cartilage; 
expanding the image where the bone line and the nasal cartilage line are connected by the constant ratio, by applying a fourth offset, that corresponds to a thickness of a mucous membrane; and
 modelling the inner shape of the nasal implant from the image expanded by the constant ratio by applying the fourth offset.   
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the t claims 1 and 6 with proper motivation at or before the time it was effectively filed.
Therefore, Applicant's arguments and amendments filed 09/01/22 have been fully considered, and they are persuasive and claims 1 and 6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-fee).
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119